Name: Commission Regulation (EC) No 2062/97 of 21 October 1997 amending Regulation (EEC) No 700/88 laying down detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  trade policy;  Europe;  Africa;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31997R2062Commission Regulation (EC) No 2062/97 of 21 October 1997 amending Regulation (EEC) No 700/88 laying down detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip Official Journal L 289 , 22/10/1997 P. 0001 - 0002COMMISSION REGULATION (EC) No 2062/97 of 21 October 1997 amending Regulation (EEC) No 700/88 laying down detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza StripTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip (1), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5 (1) thereof;Whereas, pursuant to the Agreements in the form of an Exchange of Letters between the Community and Israel (3) and between the Community and Morocco (4) on imports into the Community of fresh cut flowers and flower buds of a kind suitable for bouquets and ornamental purposes the Community and these countries have agreed to adjust the procedures for determination of Community producer prices and prices of imports; whereas the rules of application set in Commission Regulation (EEC) No 700/88 (5), as last amended by Regulation (EC) No 1239/97 (6), should therefore be adjusted;Whereas the main changes are to use weighted instead of arithmetical averages to determine producer and import prices and to determine these every 15 days so that appropriate customs duties can be applied in the two weeks following the date of determination;Whereas time limits for notification of data by the Member States should be set and the action to be taken when data is incomplete or unavailable specified;Whereas this Regulation should enter into force on the day following the expiry of Commission Regulation (EC) No 989/97 of 30 May 1997 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel, Jordan and Morocco (7);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 700/88 is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1For each of the four products, (uniflorous (bloom) and multiflorous (spray) carnations, large-flowered and small-flowered roses), indicated in Article 1 of Regulation (EEC) No 4088/87, Member States shall calculate every two weeks, beginning on Monday, the producer price in national currency per 100 pieces, this being the average, weighted by quantity, of the daily rates recorded on each of the representative producer markets indicated in Article 2. For roses the prices used shall be those of the pilot varieties listed in the Annex.The daily rates recorded shall be those for products of quality class I defined under Article 3 of Council Regulation (EEC) No 234/68 (*), all length codes together. The prices recorded shall be deemed to include presentation costs.Article 1aFor each of the four products (uniflorous (bloom) and multiflorous (spray) carnations, large-flowered and small-flowered roses) indicated in Article 1 of Regulation (EEC) No 4088/97 and for each of the origins Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip, Member States shall calculate every fortnight, beginning on Monday, the import price in national currency per 100 pieces, this being the average, weighted by quantity, of the daily rates recorded at the wholesale import stage, customs duty not deducted, on the representative import markets indicated in Article 3.Article 1bOn the following Monday before 1 p.m. Member States shall notify to the Commission by electronic mail the weighted producer and import prices, in national currency per 100 pieces, and the relevant total quantities for the past two weeks for which prices have been recorded.On the basis of these weighted prices and total quantities the Commission shall immediately determine the Community average weighted producer and import prices in ecus/100 pieces for each of the four flower groups indicated in Articles 1 and 1a.Conversion into ecus of the prices notified by the Member States shall be at the agricultural conversion rate valid on the last day of the two-week period concerned.(*) OJ L 55, 2. 3. 1968, p. 1.`;2. the following Article 4 is added:'Article 4If the data to be provided by Member States pursuant to Article 1b is incomplete or unavailable on the day specified in that Article the Commission shall calculate the Community averages on the basis of the last prices determined.If a scheduled notification day is a national holiday the Member States shall make the notification on the first working day following.`;3. former Articles 4, 5 and 6 are deleted.Article 2 This Regulation shall enter into force on 3 November 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 382, 31. 12. 1987, p. 22.(2) OJ L 177, 5. 7. 1997, p. 1.(3) Decision 96/206/ECSC, EC (OJ L 71, 20. 3. 1996, p. 1).(4) Regulation (EC) No 3057/95 (OJ L 326, 30. 12. 1995, p. 3).(5) OJ L 72, 18. 3. 1988, p. 16.(6) OJ L 173, 1. 7. 1997, p. 71.(7) OJ L 141, 31. 5. 1997, p. 71.